DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-14) in the reply filed on 8/18/2022 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schultz et al. (US 2018/0257925, hereafter “Schultz”).
Regarding claim 1, Schultz discloses a fuel storage and supply arrangement (Fig. 14) serving as a source of fuel to be dispensed via at least one fuel dispenser in a fuel dispensing environment, comprising: a storage tank (16) for containing a quantity of the fuel; a pump assembly (22) for drawing the fuel from the storage tank and providing the fuel under pressure; a fuel supply line (18) configured to convey the fuel under pressure from the pump assembly; a fuel conditioning assembly (200’) including: a housing (the housing of 204) having a storage volume (the internal volume of 204), said housing having a housing inlet (the inlet of 204 connected directly to 202) receiving the fuel under pressure created by the pump assembly, a housing outlet (the outlet connected to 206) through which fuel exits the housing, and a housing port (the port of 230 that is connected to 234) through which fuel can be drawn into the housing; a vacuum source (230) in fluid communication with the housing outlet, said vacuum source operative to selectively apply a vacuum to the outlet of the housing so that liquid can be drawn into the housing via the port (para. [0108]); and a water intake device (234) in fluid communication with the housing port, the water intake device having at least one inlet situated adjacent to a bottom of the fuel storage tank. (Fig. 14)
Regarding claim 7, Schultz further discloses a fuel storage and supply arrangement as set forth in claim 1, wherein said housing further has filter media for removal of particulates. (para. [0009])
Regarding claim 8, Schultz further discloses a fuel storage and supply arrangement as set forth in claim 7, wherein said housing has a water separation portion that removes water in fuel supplied to said housing via said housing inlet. (the portion of 204 that removes water as mentioned in para. [0009] and [0012] - [0014])
Regarding claim 9, Schultz further discloses a fuel storage and supply arrangement as set forth in claim 8, wherein said filter is located above said water separation portion. (since no positional relationship has been established throughout the claims, the Examiner is interpreting the orientation of the filter with relation to the water separation portion to meet this limitation)
Regarding claim 10, Schultz further discloses a fuel storage and supply arrangement as set forth in claim 1, wherein said port is located above a maximum allowable level of water in the housing. (Figs. 14 and 15; see how 206 is located above 220 which is the high-level water sensor)
Regarding claim 11, Schultz further discloses a fuel storage and supply arrangement as set forth in claim 1, wherein said fuel conditioning assembly further has a level indicator that is operative to indicate a level of water in said housing. (the indicator as mentioned in para. [0106])

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schultz in view of Berzinis et al. (US 2017/0282131, hereafter “Berzinis”).
Regarding claim 2, Schultz further discloses a fuel storage and supply arrangement as set forth in claim 1, further comprising an inlet valve (203) situated to allow flow into said housing inlet, but fails to disclose an outlet valve situated to allow flow from said housing outlet.
Berzinis teaches a storage and supply arrangement wherein an outlet valve (1929) situated to allow flow from a housing outlet (the housing outlet from 1901). (Fig. 15; para. [0073])
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the fuel storage and supply arrangement of Schultz to include an outlet valve as taught by Berzinis in order to provide a system which allows the user to have more control over the fluid flow throughout the system. (para. [0073])
Regarding claim 3, Schultz in view of Berzinis further discloses a fuel storage and supply arrangement as set forth in claim 2, wherein said vacuum source comprises a siphon element (the venturi portion of 230 is a siphon element) through which pressurized fuel flows to create a vacuum at a vacuum port thereof (para. [0108]; see how 230 is configured to create a vacuum at a vacuum port), said vacuum port being in selective fluid communication with said housing outlet via said outlet valve. (Fig. 14-15)
Regarding claim 4, Schultz in view of Berzinis further discloses a fuel storage and supply arrangement as set forth in claim 3, wherein said siphon element comprises a siphon cartridge (the cartridge of 230) attached to a packer manifold (the manifold portion of 22 which is configured to divert the fluid as necessary) of said pump assembly.
Regarding claim 5, Schultz in view of Berzinis further discloses a fuel storage and supply arrangement as set forth in claim 3, wherein the pressurized fuel that flows through said siphon element is a diverted quantity of the fuel under pressure provided by the pump assembly. (para. [0108] - [0109]; Figs. 14-15)
Regarding claim 6, Schultz in view of Berzinis further discloses a fuel storage and supply arrangement as set forth in claim 2, wherein fuel is selectively returned to said storage tank through said housing port via said water intake device. (fuel is at least capable of being returned from 230 if the fluid lines lose pressure)

Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schultz in view of Coombs et al. (US 6,110,383, hereafter “Coombs”).
Regarding claim 12, Schultz further discloses a fuel storage and supply arrangement as set forth in claim 1, but fails to disclose wherein said water intake device has a plurality of parallel tubes that terminate at spaced apart locations along a length of said water intake device.
Coombs teaches a fuel storage and supply arrangement wherein a intake device (the entire manifold 13) has a plurality of parallel tubes (34, 36 and 38) that terminate at spaced apart locations along a length of said water intake device (as shown in Fig. 1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the water intake device of Schultz to include a plurality of parallel tubes that terminate at space apart locations along a length of said water intake device as taught by Coombs in order to provide multiple phase separation of water from within the tank. (Col. 3, lines 20-36)
Regarding claim 13, Schultz in view of Coombs further discloses a fuel storage and supply arrangement as set forth in claim 12, wherein each of said parallel tubes provides inflow and outflow depending on a manner of operation of said fuel conditioning assembly. (each of the tubes as taught by Coombs are at least capable of providing inflow or outflow based on the pressure of the fluid within the system)

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schultz in view of Semler et al. (US 5,409,025, hereafter “Semler”).
Regarding claim 14, Schultz further discloses a fuel storage and supply arrangement as set forth 1, but fails to disclose wherein at least a portion of said water intake device is located inside of a guide tube extending into the fuel storage tank.
	Semler teaches a fuel storage and supply arrangement wherein at least a portion of a water intake device (57) is located inside of a guide tube (65) extending into the fuel storage tank. (Fig. 5 and 6)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the fuel storage and supply arrangement of Schultz to include a guide tube as taught by Semler in order to provide a system which allows the user to guide and maneuver the intake device. (Col. 9, line 45 through Col. 10, line 30)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J GRAY whose telephone number is (571)270-0544. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571 272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J GRAY/Primary Examiner, Art Unit 3753